DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the drawing objection should be withdrawn because Fig. 8 shows build platform 830. This is not found persuasive because the objection is that the claimed “third part” is not shown. Applicant argues that paragraph 86 of the specification discloses that “parts maybe be advanced through a build chamber”. In fact, paragraph 86 states “[a] continuous (long) part can be sequentially advanced in a longitudinal direction from a first zone to a second zone”. Thus, the claimed “third part” is not found in the drawings or specification. 
Applicant argues that Brown does not teach removing powder while bonding together a second part as claimed, but this is not found persuasive. Brown teaches in paragraph [0009] “to control the scanner to scan the energy beam across at least one of the powder layers during two or more strokes of the wiper across the powder bed… [a] first region on the powder layer may be consolidated by the energy beam when the wiper is moving away from the first region during formation of the powder layer with the wiper and a second region on the powder layer may be consolidated by the energy beam when the wiper is moving towards the second region during the subsequent stroke.” (emphasis added). As shown in Figure 6, Brown teaches regions “A”, “B”, and “C” which can be wiped during energy beam scanning. 
Applicant argues that Houben does not teach removing powder while bonding together a second part as claimed. Examiner interprets the “nine building platforms” of Houben to meet the claimed “portion of the build platform that is different”. Such that Houben teaches a process where power is removed in one area while bonding in another area.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bonding… a second part…while separating a third part of the powered material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes the drawings do not depict a “third part”. Further, the drawings do not depict a single “build platform” capable of both bonding and separating powder at the same time as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (US 2017/0014904 A1).

Regarding claim 1, Brown meets the claimed method comprising: dispensing, by a powder dispensing assembly, (dispensing apparatus 108, Fig. 2, [0058]) a plurality of layers of a powdered material onto a build platform (build platform 102, Fig. 2) to form a powder bed; bonding together, by an energy patterning system, (A laser module 105 generates a laser for melting the powder 104 with optical scanner 106, Fig. 2, [0060]) a first part of the powdered material on a first portion of the build platform; (region “A” in Figure 6 is the first zone, [0076]) and bonding together, by the energy patterning system, a second part (region 203b, Figure 6) of the powdered material on a second portion (region “B”, Figure 6) of the build platform that is different from the first portion while separating a third part of the powdered material from the first portion of the build platform. (see wiper “W” reaches region “C” last, Figure 6. Brown teaches the wiper may be arranged to be moved vertically and moved 
over the heap of powder remaining after spreading of a layer so that the wiper can push the heap of powder back on the other direction to spread a further layer of powder, see [0086]. Examiner interprets the wiping of excess powder taught by Brown to meet the claimed separating the part from the build material. Brown teaches [0009] “to control the scanner to scan the energy beam across at least one of the powder layers during two or more strokes of the wiper across the powder bed… [a] first region on the powder layer may be consolidated by the energy beam when the wiper is moving away from the first region during formation of the powder layer with the wiper and a second region on the powder layer may be consolidated by the energy beam when the wiper is moving towards the second region during the subsequent stroke.”)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houben et al. (US 2017/0050386). 

Regarding claim 1, Houben meets the claimed comprising: dispensing, by a powder dispensing assembly, (deposition head (13), Fig. 2, [0046]) a plurality of layers of a powdered material onto a build platform to form a powder bed; bonding together, by an energy patterning system, (solidification device (15) including lasers, Fig. 2, [0050]) a first part of the powdered material on a first portion of the build platform; (at part 703, Fig. 7, a region is solidified, see [0060], Houben describes part 15 to solidify but doesn’t define part 703) and bonding together, by the energy patterning system, a second part (Houben depicts a system where part 704 is solidified while part 703 moves to material remover 14, Fig. 7) of the powdered material on a second portion of the build platform that is different (Examiner interprets the “nine building platforms” of Houben to meet the claimed “portion of the build platform that is different”) from the first portion while separating a third part of the powdered material from the first portion of the build platform. (a material remover (14) for removing a surplus of the construction material from a building platform, Fig. 2,  the removers 14-1 and 14-2 below the platform conveyor 16 in such a way that the surplus of material falls in the bin [0061])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US 2017/0050386) in view of Barnhart (US 2016/0318253). 

Regarding claim 3, Houben meets the claimed all that is claimed in claim 1, as described above, but does not teach the claimed wherein the separating of the third part from the first portion of build platform further comprises dislodging lingering powders of the powdered material on the build platform by vacuuming or gas-jetting.
Barnhart meets the claimed wherein the separating of the third part from the first portion of build platform further comprises dislodging lingering powders of the powdered material on the build platform by vacuuming or gas-jetting (Barnhart discloses an additive manufacturing method using powder (title, abstract, and [0006]) including removal and recovery of excess powder, see [0038]. Barnhart teaches vacuum pump 96 to apply suction to move excess powder into a recovery container 26, see [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use a vacuum system of Barnhart to remove excess power in addition to the wiper system of Houben because it saves significant labor in handling excess powder after a build cycle, see [0040]. 

Claim 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US 2017/0050386), Cox (US 2006/0214335 A1) and McFarland et al. (US 2016/0193696). 

Regarding claim 4, Houben meets the claimed wherein the hopper is located below the build platform. (Houben teaches bin a stationary bin underneath the remover to recover powder, see [0061]) 
Houben does not teach collecting the third part in a hopper having one or more sloped walls to facilitate gravitational movement of the powdered material. 
Cox teaches the third part in a hopper having one or more sloped walls to facilitate gravitational movement of the powdered material. (Cox teaches hopper 412 to have sloped walls, see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the sloped hopper of Cox in the 3D printer of Houben because such a location allows the powder to be recovered due to gravity. 

Regarding claim 5, Houben does not explicitly teach wherein step of collecting of the third part in the hopper comprises removing from the powder bed one or more integral objects formed by bonding of the powdered material
Cox as modified meets the claimed, wherein step of collecting of the third part in the hopper comprises removing from the powder bed one or more integral objects formed by bonding of the powdered material (Cox teaches break-out stations 260.  Here the separation of part cake 258 into finished parts 262, lower quality or spent powder 264, and recovered powder 266 for recycle is accomplished mechanically, see [0052], Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the break-out station of Cox in the 3D printer of Houben because it separates powder is not suitable for recycle, powder to for recycle, and the finished part, see [0052]. 

Regarding claim 7, Houben in view of Cox meets wherein the transporting of the third part from the hopper to the storage chamber comprises utilizing at least one of: an auger (Cox teaches a screw feeder 406 to transport the powder which meets the claimed auger, see Fig. 7, [0061]) a vacuum; (Houben teaches suction [0061]); and a conveyer. (Houben teaches a belt mechanism [0061]). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US 2017/0050386) in view of Cox (US 2006/0214335 A1). 



Regarding claim 9, Houben does not teach  the build platform is in a closed environment filled with inert gas comprising nitrogen, carbon dioxide, helium, or argon. 
Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine inert gas of Cox in the 3D printer of Houben because such inert gas reduces the unwanted chemical reactions of materials compared to air. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744